Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: page 1, “DE 1992077” appears to be intended to state --DE 19920877--.  
Appropriate correction is required.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  each claims should end with a period.  Furthermore, in claim 1, “the said knife” should be either --said knife-- or --the knife--. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: another mechanical fixing solution in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
In claim 1, the use of the phrase “may be” should be avoided since it is confusing whether the recitations following the phrase are part of the claimed invention.  It is not clear whether “the resulting groove” is referring back to “a wide longitudinal opening”.
In claim 2, it is not clear whether “the second knife” is referring back to “the other knife” set forth in claim 1.
In claim 3, it is not clear what structure “the assembly” is referring to.
In claim 4, it is not clear what structure “the assembly” is referring to.  In addition, it is not clear what structure is set forth “another mechanical fixing solution”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR 2914872 issued to Neveux in view of applicant’s admitted prior art (hereafter APA).
	Neveux discloses a set of kitchen knives comprising two uni-body knives (e.g., fig. 1), fitting in Head-to-tail method, wherein the said knife may be cleaned inside a dish-washing machine thanks to:
 a handle (e.g., 1, 3) of each knife designed with a wide longitudinal opening (e.g., a groove, fig. 3) at bottom side in order to receive the edge of blade of the other knife, and to protect it from shocks (e.g., fig. 3);
	the width of the resulting groove inside the handle that allow the cleaning including during a dish-washing machine cycle (e.g., figs. 1 and 3).  Neveux fails to explicitly teach the knives are ceramic.  APA teaches ceramic knives are well known in the art for durability.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ ceramic knives on Neveux in order to provide durable kitchen knives.
	Regarding claim 2, the modified Neveux fails to explicitly teach the handles includes perforations along the blade of the second knife when it is coupled.  However, it would have been obvious to one having ordinary skill in the art at the time the 
Regarding claim 3, the modified Neveux teaches the assembly being maintained by magnetic strength through the handles with two magnets (e.g., 6), one inserted on each handle close to the blade.
	Regarding claim 4, the modified Neveux teaches the assembly is maintained by another mechanical fixing solution (e.g., 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palmer, Votolato, Powell, and DE 19920877 are cited to show related device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724